Citation Nr: 1641887	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-11 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to May 1966, and had periods of Reserve service prior to March 2005.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The newly reopened issue of entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to the Veteran's service-connected ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 rating decision denied the Veteran's claim of entitlement to service connection for hypertension; the Veteran did not file a timely appeal to the rating decision. 

2.  Evidence submitted subsequent to the August 2005 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for hypertension.






CONCLUSIONS OF LAW

1.  The August 2005 rating decision is final as to the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § § 20.302, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Veteran's claim for entitlement to service connection for hypertension is being reopened, the Board finds that VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015). 

II.  New and Material Evidence

The Veteran asserts that his claim for entitlement to service connection for hypertension should be reopened.  For the reasons that follow, the Board finds that the claim is reopened.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for entitlement to service connection for hypertension was denied in an August 2005 rating decision.  The RO stated that service connection for hypertension was denied because there was no evidence available to show that the Veteran was treated for hypertension while on active duty or that it manifested to a compensable degree within one year after military discharge.  The Veteran did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  

The Board acknowledges that the electronic claims file shows that miscellaneous medical records from a period of the Veteran's reserve service were associated with the claims file in September 2005, which was after the August 2005 rating decision that denied the Veteran's claim for entitlement to service connection for hypertension.  However, the Board notes that these medical records had been reviewed and considered by the RO prior to the August 2005 rating decision.  See August 2005 Rating Decision.  Therefore, 38 C.F.R. § 3.156(c) is not applicable in this case.  
Since the final August 2005 rating decision, VA published in the Federal Register a notice titled "Health Effects Not Associated with Exposure to Certain Herbicide Agents."  See Fed. Reg. 32540-03 (June 8, 2010).  This Notice stated that the National Academy of Sciences (NAS) concluded (in a report titled Veterans and Agent Orange: Update 2006, a copy of which was furnished by the Veteran) that there was limited or suggestive evidence of an association between hypertension and herbicide exposure.  The most recent NAS update referenced by VA in the Federal Register included the same conclusion regarding hypertension.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  The previously referenced Notices were published in the Federal Register by VA and thus, VA is on notice as to the information contained therein.

The August 2005 rating decision did not reference herbicides in its denial of the Veteran's claim for service connection for hypertension.  During the course of the current appeal, the Veteran has specifically asserted that his hypertension is the result of his in-service herbicide exposure.  See, e.g., VA Form 32-4138 (May 18, 2011); see also Statement from Dr. A.W. (Oct. 6, 2011).  The Veteran served in Vietnam and therefore in-service herbicide exposure is presumed.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a) (6) (iii) (2015).

The Board notes that the claims file includes a statement from Dr. A.W. which states that the Veteran "started being treated for hypertension in 1965 while he was still on active duty" and that "there is a statistically significant link between exposure to Agent Orange and the development of hypertension and ischemic heart disease."  See Statement from Dr. A.W. (Apr. 21, 2013).  While this statement is insufficient to grant service connection, because it does not provide adequate rationale and describes an onset date of 1965 that is inconsistent with medical records contemporaneous with the Veteran's initial treatment for hypertension, the statement is sufficient as new and material evidence.  See Johns Hopkins Treatment Report (July 26, 1973) (stating that "Patient has been aware of an elevation of blood pressure for about the past four years.").  

The Board finds the updated NAS findings and Dr. A.W.'s statements to be new and material evidence.  As noted above, the prior August 2005 rating decision denied the Veteran's claim, at least in part, on the lack of a nexus between the Veteran's diagnosed hypertension and his active service.  The updated NAS findings and Dr. A.W.'s statement relate to the issue of nexus and provide evidence that an association may exist between the Veteran's hypertension and his active service.  As such, this new evidence is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for hypertension is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

 
ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened.


REMAND

The Veteran has a current diagnosis of hypertension.  See, e.g., August 2012 VA Examination.  As noted above, in-service herbicide exposure is presumed.  Moreover, also noted above, the NAS findings and Dr. A.W. both indicate that there is suggestive evidence of an association between hypertension and herbicide exposure.  The Veteran has not been afforded a VA examination with respect to this claim.  In light of the evidence of a current disability, and the NAS findings and Dr. A.W. suggesting that there may be an association between hypertension and herbicide exposure, remand is required for a VA examination and opinion, as outlined further below.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran served on active duty and as a member of the U.S. Army Reserve.  The RO has stated that the Veteran's Service Treatment Records (STRs) for his active duty service during the period of February 1963 to May 1966 are unavailable for review.  See Finding of Unavailability VA Memorandum (Jan. 14, 2013).  However, VA has not requested the Veteran's Reserve record.  To ensure a complete record, on remand, RO should attempt to obtain the Veteran's complete service personnel record, to include the Veteran's active duty and Reserve service.  

Additionally, while on remand, updated VA treatment records, along with any records of recent private treatment, should be obtained and associated with the claims file.

Finally, the Board notes that the Veteran has asserted that his hypertension is secondary to his ischemic heart disease.  The Veteran received a VA examination in August 2012 to determine whether the Veteran's service-connected ischemic heart disease directly caused or aggravated his hypertension.  The examiner stated that the Veteran's hypertension was less likely than not caused by his ischemic heart disease, because the onset of the Veteran's ischemic heart disease is greater than 30 years after the onset of his hypertension.  

In addressing whether the Veteran's service-connected ischemic heart disease aggravated his hypertension, the examiner marked the wrong box on the examination questionnaire, as hypertension was not a preexisting condition prior to service.  Moreover, the examiner stated that "the Veteran's blood pressure is better controlled than in previous years as evidence from clinical records that show better control with medication," but did not address whether treatment for the Veteran's ischemic heart disease has caused an increase in medication to treat his hypertension.  See August 2012 VA Examination.  On remand, RO should obtain a supplemental opinion addressing the Veteran's hypertension as secondary to a service-connected disability, to include discussing whether the Veteran had an increase in medication to treat his hypertension due to his service-connected ischemic heart disease. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding VA or private treatment records relating to his claim for service connection for hypertension, and obtain any records so identified, following receipt of any necessary authorizations from the Veteran.  

2.  Contact the appropriate government records repository and obtain all service personnel records and service treatment records from the Veteran's service with the U.S. Army Reserve.  Document for the record all actions taken.

3.  Thereafter, provide the Veteran with a VA examination to determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension (a) had its onset during active service or causally related to, or aggravated by, service, to include herbicide exposure and/or (b) is causally related to, or aggravated by a service-connected disability, to include ischemic heart disease.

The examiner should consider the full evidence of record, to include: (a) the Veteran's service in Vietnam and exposure to herbicides (b) the medical history of hypertension in the Veteran's family (See, e.g., August 2016 Board Hearing; see also Johns Hopkins Treatment Report (July 26, 1973)); (c) the documented onset date of approxamately1969 (See Johns Hopkins Treatment Reports (July 26, 1973) (stating that the Veteran "was aware of an elevation of blood pressure for about the past four years."); (d) the 1973 impression of "probably essential" hypertension; (e) the updated NAS findings; and (f) whether the Veteran has had an increase in medication to treat hypertension due to his service-connected disabilities, to include ischemic heart disease..

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


